Citation Nr: 1716943	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-03 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for PTSD.

5.  Whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD.

6.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

7.  Entitlement to service connection for ischemic heart disease, claimed as secondary to herbicide exposure.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air force from June 1969 to August 1971, to include service in Thailand.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  In the April 2010 rating decision, the AOJ reopened the Veteran's service connection claims for tinnitus and PTSD and denied both claims on the merits.  In the November 2010 rating decision, the AOJ denied the Veteran's service connection claim for ischemic heart disease.  In the March 2011 rating decision, the AOJ denied the Veteran's request to reopen his service connection claim for dysthymia disorder.  The Veteran disagreed with all three decisions and timely appealed.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in October 2016.  A transcript of the hearing has been associated with the claims folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed July 1993 rating decision, the AOJ denied the Veteran's claim of entitlement of service connection for tinnitus on the basis that tinnitus was diagnosed several years after discharge, which was too remote from service to be considered service-connected.

2.  The evidence associated with the claims file subsequent to the AOJ's July 1993 denial of his tinnitus service connection claim is not cumulative or redundant and is new and material as it includes a medical opinion suggesting that the Veteran's tinnitus may be related to either service or his service-connected hearing loss.

3.  The evidence is in equipoise as to whether the Veteran's tinnitus is related to service or proximately due to service-connected bilateral hearing loss.

4.  In an unappealed July 1993 rating decision, the AOJ denied the Veteran's claim of entitlement of service connection for PTSD on the basis that the Veteran did not have a valid PTSD diagnosis.  

5.  The evidence associated with the claims file subsequent to the AOJ's July 1993 denial of his PTSD service connection claim is not cumulative or redundant and is new and material as it includes a PTSD diagnosis.

6.  In an unappealed July 1993 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a psychiatric disorder (claimed as a nervous condition) on the basis that the Veteran's condition pre-existed service and was not aggravated by service.

7.  The evidence associated with the claims file subsequent to the AOJ's July 1993 denial of a psychiatric disability service connection claim is new and material as the Veteran has provided additional details of in service events not considered in the prior final denial, and new diagnoses of major depressive disorder and anxiety state not otherwise specified (NOS).

8.  The evidence is in equipoise as to whether the Veteran was exposed to herbicides while serving in Thailand.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision denying service connection for tinnitus, PTSD, and a psychiatric condition is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1992).

2.  New and material evidence has been received to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

4.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).

5.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).

6.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 redefined VA's duty to assist the Veteran in the development of a claim.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  As the Board reaches no adverse determination at this time, there is no reason to discuss VCAA compliance.

New and Material Evidence

The Veteran seeks to establish service connection for tinnitus and an acquired psychiatric disorder, to include PTSD.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Tinnitus

The Veteran originally filed for service connection for tinnitus in December 1992.  A July 1993 rating decision denied the Veteran's claim.  The relevant evidence before the AOJ at the time of the July 1993 rating decision consisted of the Veteran's service treatment records and the February 1993 VA examination, which did not provide a nexus.  The AOJ reasoned that the Veteran was not diagnosed with tinnitus during service, but rather several years after discharge.  The AOJ found that the 1993 diagnosis was too remote in time for the Veteran's tinnitus to be related to service.  The Veteran did not submit a notice of disagreement, or new and material evidence, within one year of notice of the denial.  That decision, therefore, is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1992).

Since that time, the evidence received consists of VA examinations and nexus opinions suggesting that the Veteran's tinnitus may be related to either his in-service noise exposure or his service-connected hearing loss.  See VA examinations dated March 2009, March 2010, and July 2011.  The evidence is new as it was not previously associated with the Veteran's claim folder at the time of the 1993 denial.  The evidence is material as it relates to the nexus criteria for service connection.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Thus, the claim is reopened.

PTSD

Similarly, the Veteran claimed service connection for PTSD in December 1992.  In July 1993, upon consideration of the Veteran's service treatment records, post-service treatment records from April 1980 through November 1992, and the February 1993 VA examination, the AOJ denied the Veteran's claim, reasoning that he did not have a diagnosis of PTSD.  The Veteran did not submit a notice of disagreement, or new and material evidence, within one year of notice of the denial.  That decision, therefore, is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1992).

Since that time, treatment records have been associated with the Veteran's claims file, indicating that he receives treatment for PTSD.  The evidence is new, as it was not of record at the time of the 1993 denial.  It is also material in that it satisfies the previously missing element of service connection: a current disability.  The claim for service connection for PTSD is reopened.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade, supra.

Acquired Psychiatric Disability other than PTSD

The Veteran filed service connection for a nervous condition in December 1992.  At the time of the July 1993 denial, the AOJ considered the Veteran's service treatment records, post-service treatment records, and lay statements of argument.  In support of his claim, the Veteran stated that while working as an aircraft mechanic, he witnessed a jet overshoot a runway and crash in a village; several people died.  He claimed he witnessed screaming and burning of dying women and children.  He also claimed that he witnessed wounded soldiers at the base where he was stationed.  During service, the Veteran was diagnosed with psychoneurotic depressive reaction; treating physicians opined that the disability existed prior to service and was not aggravated by service.  At the February 1993 VA examination, the Veteran was diagnosed with dysthymia disorder and personality disorder mixed; no nexus was provided.

Upon consideration of all the evidence, the AOJ denied the Veteran's claim, reasoning that the evidence demonstrated the Veteran's psychiatric condition existed prior to service and was not aggravated by service.  Service treatment records demonstrated that the Veteran's condition was a normal progression of the disease and there was no evidence contradicting that statement.  The Veteran did not submit a notice of disagreement, or new and material evidence, within one year of notice of the denial.  That decision, therefore, is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1992).

Since that time, the treatment records and lay statements have been associated with the claims file.  The Veteran's treatment records demonstrate that he has been diagnosed with depression, which he relates to his combat experiences in Vietnam.  He avers that, while in service, he witnessed his fellow soldiers killed while serving in combat.  See VA Treatment Records dated June 18, 2007 and June 25, 2007; Notice of Disagreement dated January 26, 2011.  He also maintains his claims of witnessing a jet overshoot a runway and crash into a village and witnessing wounded soldiers depart from and arrive to where he was stationed.  He recently testified that his psychiatric symptoms are due, in part, due to the stress he felt in properly maintaining aircraft fuel pumps and fuel cells.  His VA clinic records reflect diagnoses of PTSD, major depressive disorder (MDD), and anxiety state NOS, which were not considered in the prior AOJ rating decision.

The Board finds that majority of the evidence received after the July 1993 denial consists of cumulative reports regarding in service stressors.  However, the Veteran has received diagnoses of PTSD, MDD and anxiety state NOS which were not previously considered, and the symptomatology between these diagnoses and the prior denial of service connection for dysthymia are possibly interrelated, and the diagnosis of PTSD (which is REMANDED below) and anxiety state NOS are both anxiety disorders.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9413.  Additionally, Veteran has provided additional details of in service events not considered in the prior final denial.  Given the low threshold for reopening of a claim, the claim for service connection for an acquired psychiatric disorder is reopened.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade, supra.

Service Connection

As noted above, establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  Id. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Id. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107(b)).

Tinnitus

The record demonstrates that the Veteran currently has tinnitus.  In addition, the record establishes that the Veteran is currently service-connected for hearing loss due to in-service acoustic trauma.  

The Veteran has been afforded several VA examinations in relation to his hearing loss and tinnitus.  At the March 2009 VA examination, the examiner opined that the Veteran's tinnitus was at least as likely as not due to his history of hazardous military noise exposure.  At the March 2010 VA examination, the examiner stated that the Veteran's tinnitus was not related to his in-service acoustic trauma, but was as likely as not a symptom associated with his hearing loss.  At the July 2011 VA examination, the examiner opined that the Veteran's tinnitus is at least as likely as not related to his history of military noise exposure.  

Given the examinations of record, the Board finds that the evidence establishes that the Veteran's tinnitus was caused by either his in-service acoustic trauma or his service-connected hearing loss.  Thus, the claim for service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.

Ischemic Heart Disease

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Notably, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  

Additionally, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1, Part IV.ii.1.H.5.b.  Herbicide exposure is conceded when a Veteran served at the Royal Thai Air Force Bases (RTAFBs) in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, and served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence.  Id.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

The Veteran avers that his ischemic heart disease is related to his period of service.  Specifically, the Veteran claims that he was exposed to herbicides while in Vietnam, or alternatively, while stationed in Thailand.  The record reflects that the Veteran has a current diagnosis of ischemic heart disease.

A review of the Veteran's military personnel records shows no service in Vietnam.  The Veteran did service in Thailand and was stationed at both Ubon Air Base and U-Tapao until December 1970.  See Travel Vouchers dated January 20, 1971.  

The claims file contains a memorandum from the VA Compensation and Pension (C&P) Service.  The C&P found that according to the Department of Defense, tactical herbicides, including Agent Orange, were tested in Thailand from April 2, 1964 through September 8, 1964 on the Pranburi Military Reservation.  However, according to the Project CHECO Southeast Asia Report, while there are no records of tactical herbicide spraying in Thailand after 1964, there is evidence of sporadic use of non-tactical herbicides within fenced perimeters.  Therefore, if the Veteran's military occupational specialty or unit was one that had regular contact with the base perimeter, such as military police or dog handlers, there was a greater likelihood of exposure to commercial herbicides.  See Memorandum dated May 6, 2009.

The Veteran's DD Form 214 establishes that he served in the United States Air Force as an aircraft fuel systems mechanic.  Personnel records substantiate that he was regularly dispatched to handle fuel leaks, cell repairs and other maintenance on aircrafts and missiles while working as an aircraft fuel systems mechanic.  See Airman Performance Report dated June 24, 1970.  The Veteran has testified that his duties regularly brought him into contact with perimeter fence areas of the base.  See Board Hearing Transcript, p. 3-4.

The Veteran is certainly competent to report the geographical locations where he was stationed during military service, particularly his proximity to the perimeter fence of the base.  He has presented credible testimony that, during his posting at the Ubon RTAFB, he often worked in areas that were close in proximity to the airbase's perimeter.  Furthermore, there is no evidence of record to contradict the Veteran's contentions.  The Board acknowledges that the Veteran did not serve in a position which VA has conceded as being exposed to herbicides on the base, but finds it entirely plausible that the Veteran's duties as an aircraft fuel systems mechanic brought him in close proximity to the perimeter fence of the airbase.

In light of the Veteran's MOS as an aircraft fuel systems mechanic, his service at Ubon and U-Tapao AFBs during the Vietnam War Era, and his lay statements of having worked along the perimeter of the AFB, the Board will resolve all reasonable doubt in favor of the Veteran.  The evidence is in relative equipoise as to whether the Veteran was exposed to herbicide agents in service.  Accordingly, the evidence of a current diagnosis of ischemic heart disease, coupled with the Veteran's in-service herbicide exposure, satisfies the presumptive service-connection criteria of 38 C.F.R. § 3.309(e).  Service connection for ischemic heart disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The claim for entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.

The claim for entitlement to service connection for PTSD is reopened.  To this extent only, the appeal is granted.

The request to reopen the claim for entitlement to service connection for an acquired psychiatric disability is reopened.  To this extent only, the appeal is granted.

Service connection for ischemic heart disease is granted.





REMAND

In light of the new and material evidence related to the Veteran's service connection claims for an acquired psychiatric disorder and service connection for PTSD, additional development is necessary before appellate adjudication.

With respect to the acquired psychiatric disorder, the Veteran's April 1969 enlistment examination reflected a normal psychiatric status.  Thus, the Veteran is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  However, during service, the Veteran was hospitalized for psychoneurotic depressive reaction.  Per the Veteran's own reported history, the treating physicians opined that the disability existed prior to service and was not aggravated by service.  

However, for service connection purposes, the applicable standard of review is whether there is clear and unmistakable evidence that the pre-existing psychoneurotic reaction existed prior to service and, if so, whether the disorder was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

As the PTSD diagnosis, in April 2010, VA made a formal finding of lack of information required to corroborate the Veteran's claimed stressors for PTSD.  Since that time, the Veteran has submitted statements to support his claim.  Specifically, the Veteran claims that while stationed at Ubon RTAFB in Thailand, he witnessed an AC-130 Gunship explode on the runway, killing the eight crew members aboard.  He states that he was assigned to clean up the accident, including the remains of the deceased.  He also claimed that F-4 Phantom Fighter Jets would crash from overshooting the runway, killing civilians.  See Statements in Support of Claim for Service Connection for PTSD dated February 26, 2016.

Given the above, the Board requires medical opinion which clarifies the proper diagnosis or diagnoses for the Veteran's psychiatric symptoms and opinion as to the relationship to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder records of the Veteran's VA treatment since April 2017.

2.  Thereafter, afford an appropriate VA examination to determine the nature and etiology of the Veteran's psychiatric disorder(s).  The examiner must review the contents of the Veteran's claims folder.  Following examination and opinion: 

   a) Please determine whether the Veteran manifests PTSD based on a claimed in service stressor event or on a fear of hostile action/terrorist activity?  In so doing, the examiner is requested to consider the May 11, 2012 opinion by VA psychiatrist Z.H. (received in VBMS on July 31, 2012).  If PTSD is diagnosed due to a stressor other than fear of hostile action/terrorist activity, please specify with clarity the claimed stressor(s).
	
	(b) Please identify (by medical diagnosis) each acquired psychiatric disability entity found other than PTSD, to include psychoneurotic reaction, major depressive disorder, cognitive disorder and anxiety state NOS shown in VA clinic records.  In particular, the examiner is requested to clarify whether any current diagnosis is associated with the in-service diagnosis of psychoneurotic reaction; and

   (c) Whether there is clear and unmistakable (i.e., undebatable) evidence the Veteran's psychoneurotic reaction treated in service existed prior to service and, if so, whether there is clear and unmistakable (i.e., undebatable) evidence that such disorder was not aggravated during service; OR
   
   c) Whether any current psychiatric diagnosis not associated with the in-service psychoneurotic reaction at least as likely as not (50 percent probability or greater) had its onset in service or is otherwise causally related to service?  If a psychosis is diagnosed, please indicate whether it was manifested in the first postservice year (and if not, when it was first manifested, as shown by the record).
   
3.  Thereafter, if PTSD is diagnosed and determined to be related to an in-service stressor other than fear of hostile action/terrorist activity, conduct any appropriate development to corroborate the claimed stressor.  

4.  Upon completion of all development, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


